Citation Nr: 1140387	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a right shoulder disability from September 1, 2007, to the present.

2.  Entitlement to a total disability rating based upon individual unemployability  due to service-connected disabilities (TDIU) from September 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1966 to October 1969, and from January 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005 and June 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) (which collectively may be referred to as Agency of Original Jurisdiction (AOJ)), for further development and adjudicative action.  In an August 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

As noted in the March 2011 Remand, the Veteran's accredited representative raised an informal claim for an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) in a January 2011 Written Brief Presentation.  While the issue of an increased rating for PTSD, currently rated as 70 percent disabling, has been raised by the record, it still has not been addressed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.   In view of the Veteran's TDIU claim, which is remanded herein for additional development, it is vitally important that the PTSD increased rating claim be initiated because the criteria for currently assigned 70% rating therefor encompasses deficiencies in work.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's right shoulder disability, status post right shoulder replacement, is manifested by chronic residuals consisting of severe, painful motion or weakness.

2.  The evidence does not show that the Veteran's right shoulder disability is manifested by a limitation of motion to 25 degrees from his side.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a right shoulder disability from September 1, 2007, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5051, 5200, 5201, 5202, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).




VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2005, March 2006, and May 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the May 2008 mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  In connection with a claim for an unrelated disability, the Veteran reported in December 2008 that he received medical treatment at a state facility, S.C.D.C.  However, he did not indicate that these treatment records were relevant to his claim for an increased rating for his right shoulder disability.  As the Veteran has not alleged that the S.C.D.C. treatment records are relevant to his present claim, and there is no indication to suggest otherwise, the Board finds that the Veteran is not prejudiced by the failure to obtain these records.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Legal Criteria for an Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Right Shoulder Disability

The Veteran essentially claims that his service-connected right shoulder disability is more severe than what is reflected by the currently assigned 30 percent disability rating.  Presently, the Veteran's right shoulder disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5051.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5051 pertains to prosthetic replacement of the shoulder joint.  38 C.F.R. § 4.71a, Diagnostic Code 5051.

Replacement of the shoulder joint with a prosthetic device is evaluated under Diagnostic Code 5051.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  Under this diagnostic code, a minimum, 30 percent rating is assigned for prosthetic replacement of the major arm.  This diagnostic code instructs that intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5200 (ankylosis of the scapulohumeral articulation) and 5203 (impairment of the clavicle or scapula).  A 60 percent rating is assigned for the major arm with chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  A maximum, 100 percent rating is assigned for the first year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5051.


Also relevant to the Veteran's claims are certain provisions of Diagnostic Codes from 5200 through 5203, which provide the rating criteria for disabilities of the shoulder and arm that provide for higher ratings then the currently assigned 30 percent rating.  Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece, that is intermediate between favorable and unfavorable warrants a 40 percent rating in the major shoulder.  A maximum, 50 percent rating is assigned for unfavorable ankylosis in the major shoulder, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides, in relevant part, that limitation of motion of the major arm midway between the side and shoulder level warrants a 40 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm and a 60 percent rating for major arm. Loss of head (or flail joint) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69.  

Associated with the claims file are the Veteran's VA medical records, which show he has undergone treatment for his right shoulder disability.  A March 2008 treatment record includes the Veteran's report of right shoulder pain.  On the physical examination, the Veteran demonstrated right shoulder abduction and forward elevation both to approximately 80 degrees.  He was diagnosed with painful right shoulder resurfacing hemiarthroplasty.  The examiner recommended that the Veteran undergo a glenohumeral aspiration to rule out infection.  In April 2008, the Veteran reported having right shoulder pain.  These records show that the Veteran underwent a physical examination in May 2008, which revealed that all of his joints were without swelling or tenderness and exhibited normal range of motion and stability.  

A September 2008 VA treatment record shows that the Veteran experienced pain ever since his right shoulder prosthesis in 2006.  The clinical examination revealed generalized tenderness with pressure and movement of the right shoulder.  The Veteran's right shoulder range of motion was limited secondary to pain.  There was no evidence of warmth or redness and the associated X-ray examination showed good placement of the prosthesis.  The Veteran was treated with a cortisone injection, treatment which the examiner noted produced good results several months prior.  

In support of his claim, the Veteran submitted a January 2010 letter from his VA treating physician.  The physician reported that the Veteran had suffered from continued pain and some weakness following a Copeland procedure on his right shoulder in July 2006.  He stated that he examined the Veteran two weeks prior, at which time the Veteran received a subacromial injection.  The Veteran reported that his pain was completely relieved with the injection and he declined undergoing a workup for a possible rotator cuff tear.  Instead, the Veteran desired to treat his shoulder with injections twice a year.



In March 2011, the Veteran underwent a VA examination to assess the severity of his right shoulder disability.  He was noted to have injured his right shoulder in 1973 during his military service.  The Veteran reported that he had undergone surgery for his right shoulder on three occasions, with the most recent surgery occurring in 2006 when he had a Copeland procedure.  The Veteran reported having severe pain in his right shoulder, and described his current pain as an intensity of 7 out of a scale of 10.  He stated that he had flare-ups of his right shoulder symptomatology approximately every other day and that any type of movement caused pain in his right shoulder.  The Veteran stated that his pain was relieved with the use of ibuprofen.  Overall, he stated that his right shoulder affected his daily activities and his ability to perform work.

The physical examination of the right shoulder revealed a well-healed incision.  There were no signs of infection, erythema, or swelling.  The examiner observed some mild wasting about the deltoid muscle.  The Veteran demonstrated forward flexion of his right shoulder from 0 to 45 degrees without pain, and from 45 to 60 degrees with pain.  Right shoulder abduction was from 0 to 45 degrees without pain, and from 45 to 75 degrees with pain.  External rotation was without pain from 0 to 30 degrees, and painful from 30 to 40 degrees.  Internal rotation of the right shoulder was without pain from 0 to 40 degrees, and painful from 40 to 45 degrees.  There was no change in the right shoulder range of motion after repetitive testing on three occasions.  The examiner noted the presence of some crepitance with range of motion of the Veteran's right shoulder.  Examination of the right shoulder sensation and motor functioning was unremarkable.  An associated X-ray examination of the right shoulder revealed the presence of a Copeland and a stapling procedure hardware.  The Veteran was noted to have severe glenoid erosion and loss, with subchondral cysts and sclerosis.  He was diagnosed with status post fracture dislocation of the right shoulder with right Copeland procedure in 2006, and status post right shoulder surgery with painful hardware and limited range of motion.  With regards to the DeLuca provisions, the examiner noted that the Veteran had pain and decreased range of motion as previously described.  He stated that it was reasonable that the Veteran could have increased pain and decreased range of motion with an increase in activity; however, he stated that to address this issue in terms of medical terminology would be speculation.

Analysis

Based on the aforementioned evidence, the Board finds that the criteria to support a rating in excess of 30 percent have not been met for the period on and after September 1, 2007.  The medical evidence does not indicate intermediate degrees of residual weakness, pain or limitation of motion so as to warrant a higher rating by analogy to Diagnostic Codes 5200 and 5203.  Significantly, there is no objective evidence showing ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or impairment of the scapula or clavicle (Diagnostic Code 5203) to rate the Veteran's disability by analogy under these diagnostic codes.  See Diagnostic Codes 5051, 5200, and 5203.  Therefore, an increased rating is not warranted under either Diagnostic Code 5200 or 5203.  

Furthermore, the medical evidence does not demonstrate chronic residuals consisting of severe, painful motion or weakness in the right shoulder to support a 60 percent rating under Diagnostic Code 5051.  While the Veteran most recently described his right shoulder pain as "severe" during the March 2011 VA examination and the examination revealed evidence of severe glenoid erosion and loss, he demonstrated pain free motion at least to 30 degrees in all planes of motion tested during the March 2011 clinical examination.  The Veteran demonstrated painful motion beyond 30 degrees in all planes tested.  However, his pain was not characterized as "severe" and there was no change in his right shoulder range of motion following repetitive testing.  Additionally, the Board highlights the Veteran's VA treating physician's January 2010 report that the Veteran's right shoulder pain was completely relieved by treatment with a subacromial injection.  Given this, the preponderance of the evidence does not show that the Veteran's right shoulder disability more closely approximates the criteria for an increased rating under Diagnostic Code 5051.

The Board similarly finds that a disability rating in excess of 30 percent is not warranted under Diagnostic Code 5201.  In order warrant a higher disability rating under this diagnostic code, the Veteran's disability must be productive of limitation of motion of the arm to 25 degrees from the side.  As noted above, the medical evidence shows that the Veteran demonstrated both right arm flexion and abduction to at least 45 degrees, with pain, which exceeds the 25 degrees limitation required for a 40 percent rating.  There is no objective evidence that his right shoulder range of motion is additionally limited by pain or weakness, nor has the Veteran made such an assertion.  As such, the preponderance of the evidence does not show that the Veteran's right shoulder disability does not meet the criteria for the next-higher, 40 percent rating under Diagnostic Code 5201.  

In this regard, the Board has specifically considered the guidance of DeLuca, 8 Vet. App. at 202.  While there are consistent reports of pain, and there are indications that the Veteran's motion is evidenced by pain and additional limitations during flare-up, the March 2011 examiner essentially determined that any additional limitations of motion due to pain could not be determined with any degree of medical certainty.  As noted above, on objective testing the Veteran demonstrated right shoulder motion in excess of 25 degrees from his side, even accounting for pain.  While the Veteran has reported that he had limited right shoulder motion and right shoulder pain with overhead activities, there is no objective evidence of additional limitations due to pain, fatigue, weakness, or lack of endurance that meet the criteria for the assignment of the next highest disability rating.  The Board finds that the appropriate factors were noted by the examiner in recording the Veteran's range of motion studies, and were contemplated in the examination results.  Therefore, the Board determines that a higher disability rating in consideration of DeLuca and applicable VA code provisions is not warranted.

In reaching the above determination, the Board has considered the Veteran statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

The Board has also considered whether staged ratings are warranted in this case.  However, the evidence of record does not show any identifiable period during which the Veteran's right shoulder disability warranted a disability rating in excess of 30 percent.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been upheld herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505 .  

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.   In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating currently assigned for his right shoulder disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for a rating higher than what has been upheld herein at tine during the identified period currently on appeal.  The industrial impairment due to his disability is contemplated by the currently assigned disability rating and/or is addressed in the claim for a TDIU remanded below.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Essentially, the preponderance of the evidence is against the assignment of a disability rating higher than 30 percent for the Veteran's right shoulder disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 30 percent for a right shoulder disability from September 1, 2007, is denied.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's claims for a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

As noted above, the Veteran's claim for a TDIU was remanded in March 2011, along with his claim for an increased rating for his right shoulder disability.  In remanding the claims, the Board instructed that the Veteran undergo a VA examination to assess the severity of his right shoulder disability.  The Board requested that the VA examiner provide an opinion as to the impact of the Veteran's right shoulder disability, if any, on his employment.

The Veteran underwent a VA examination in March 2011.  He reported having severe pain in his right shoulder daily and that his disability affected his daily activities and ability to work.  The clinical examination revealed that the Veteran's right shoulder range of motion was limited due to pain and the examiner assessed the Veteran has having painful hardware.  However, the examiner failed to comment on the impact of the Veteran's right shoulder disability on his ability to work.

The Board notes that the March 2011 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, in order to comply with the Board's previous remand, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's TDIU claim to be fully and fairly adjudicated.

In further regard to the TDIU claim, the August 2011 supplemental statement of the case (SSOC) continues to deny such benefits, at least in part, on the following reasoning:  "A review of the evidence of records [sic] does not demonstrate that you have articulated this as an issue to include your failure to show-up for examination purposes."  The date of the examination for which the Veteran allegedly failed to appear for is not identified in the SSOC.  However, in view of the fact that the Board has specifically identified TDIU as an issue on appeal and that the Veteran did show up for the March 2011 VA examination, the Board finds this reasoning to be in error.  

As noted in the introduction section, to the extent the Veteran's initial pending claim for a rating in excess of 70 percent for service-connected PTSD - which is not on appeal but has been referred herein to the AOJ for adjudication - is potentially inextricably intertwined with the TDIU claim remanded below, the AOJ may determine to defer adjudication of the TDIU claim until development of the PTSD claim is complete. 

Accordingly, the case is REMANDED for the following action:

1.  The  AOJ shall forward the Veteran's claims file to the examiner who conducted the March 2011 VA joints examination, or if the examiner is no longer available, a suitable replacement, to prepare an addendum to the March 2011 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims file shall be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.  

The examiner shall prepare an addendum to the March 2011 report and provide an opinion on the impact of the Veteran's right shoulder disability, if any, on the his employment and activities of daily life.  In providing the requested opinion, the examiner must address any competent lay statements provided by the Veteran.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner determines that an opinion cannot be provided without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Thereafter, the AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  Specifically, the AOJ shall also consider obtaining all the Veteran's psychiatric records not already of record, and whether additional VA examinations, including VA mental disorders exam and/or social and industrial survey are necessary to fully and fairly adjudicate the claim for a TDIU.  In view of the severity of the Veteran's service-connected PTSD, which is rated 70 percent disabling, the AOJ shall consider such rating in adjudicating the TDIU issue.   If further action is required, it shall be undertaken prior to further claims adjudication. 

3.  The RO/AMC shall readjudicate the Veteran's claim for entitlement to a TDIU from September 1, 2007, to the present.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


